DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-21 are pending in the instant application. No claims have been added. No claims have been cancelled.  Claims 1-21 have been amended. The rejection of the pending claims is hereby made non-final.



Response to Remarks
101
Applicant’s amendments and remarks have been considered by the examiner and are found to be persuasive. The rejection of the pending claims under 35 USC 101 is hereby withdrawn.

102
Applicant’s arguments and amendments have been considered by the examiner, but are not found to be persuasive. Regarding Applicant’s assertions pertaining to the allowability of claims, the examiner submits the claims as filed have been considered under 35 USC 101, 112, 102, and 103, respectively, as per Office Guidelines and a prima facie case of unpatentability has been determined to exist and has been presented (see at least MPEP 2103).  If the Applicant would like to discuss proposed amendments in order to further prosecution or to potentially place the pending claims in condition for allowance, the examiner suggests that the applicant schedule a telephonic interview to discuss the application further.  Regarding the proposed amendments to the pending claims, the examiner submits that the applied prior art reference Tierney et al teaches wherein  the term “fund” may represent a project in at least paragraph [0022] as cited in the rejection below. The examiner submits that the fund as taught by the prior art does effectively anticipate the fund as recited in the newly amended claims.  The rejection of the pending claims is therefore hereby maintained. 

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) in view of Tierney et al (US 2013/0268440).

Regarding claim 1, the prior art discloses a computer implemented method of deterministic reconciliation and matching of payments with accounts receivable revenue for a donation management system, the method comprising:
(see at least paragraph [0217] and [0218] “The multi-channel gift processing system also contains data tables and indexes for charitable transaction [receiving actual payment information from a fundraising system] and charitable payment transaction history (4906) that is linked to the revenue sub ledger journal (4909) by foreign key relationship. It stores designations (donor intent) and associated marketing for designations and any account segment information related to designations, restrictions, and funds (4907). It stores individual and organization profiles and indexes of those profiles and their relationships to designations, and charitable transactions and charitable transaction payments [determining a set of donations, installments for th4e one or more donations, and one or more fund allocations for each of the one or more installments that will be affected by the actual payment information, wherein the one or more installments are represented in one or more installment records of an installment database, and wherein the one or more fund allocations are represented in one or more fund allocation ledger entries of a ledger database] (4908). All of the information stored by the multi-channel gift processing solution can be accessed through the offline administrative web site (4916) [0022]The second way of handling donation online or via mobile is for a user to donate through an electronic catalog. This is based on a single giving page where the donor selects one of the possible designations for their gift from a drop down box. For example a donor selects one project, fund or cause they are interested in donating to, then fill out a web form with personal data that is not only time consuming but increases the security risk of transmitting personal information over the network. 
Constructing a mapping between at least the one or more installment records, the one or more fund allocation ledger entries, and one or more payment transaction ledger entries of the ledger database [0218] Any payment processed via credit card or ACH is managed through the embedded payment processing (4910) which stores credit cards, bank accounts, authorizes and captures transactions, updates charitable payment history settlement and deposit status and allocates fees. The embedded payment processing communicates directly with the acquiring bank (4912) through a payment gateway or via ISO8583 messaging (4911). The embedded payment processing also communicates directly with the bank to via NACHA file transmissions to process donor transactions and to perform distribution of funds to clients related to payments processed [adjusting recorded revenue amounts for at least one fund allocation record and payment record in an installment database and a ledger database [0049] The financial accounting for a non-profit is a critical part of providing accountability to donors for how funds are used. Typically the offline gift processing solution provides either the reports or a file of journal entries that update the general ledger in the financial solution to ensure that it is synchronized with what donations have been received by the organization., responsive to determining a mismatch between the actual payment information and the recorded revenue amounts within the set, using the mapping to adjust one or more of the recorded revenue amounts for the (i) at least one of the one or more installment records (ii) at least one of the one or more fund allocation ledger entries and (iii) at least one of the one or more payment transaction ledger entries ](4914). Lastly, the system also has an integrated CASS address processor used to standardize and geo code every address prior to its being stored to make it a better tool for locating duplicates within the application.  

Regarding claim 2, the prior art discloses the method of claim 1, further comprising:
determining whether the actual payment information indicates an allocation change to funds of a donation of the one or more donations (see at least paragraph [0218] “Any payment processed via credit card or ACH is managed through the embedded payment processing (4910) which stores credit cards, bank accounts, authorizes and captures transactions, updates charitable payment history settlement and deposit status and allocates fees”).

Regarding claim 3, the prior art discloses the method of claim 1, further comprising:
adjusting revenue allocated to each fund associated with a donation of the one or more donations in response to a difference in payment amount (see at least paragraph [0240] “A deposit ledger entry is created and associated with the payment for the settled amount and a fee ledger entry is created for the difference in the settled amount and the payment amount (5711)”).

Regarding claim 4, the prior art discloses the method of claim 1, wherein the actual payment information includes a negative amount, further comprising:
creating a Payment Transaction Ledger Entry (PaTLE) in the ledger database and at least one Pledge Allocation Payment Ledger Entry (PAPLE) in the ledger database to indicate a negation of previously received payments (see at least paragraph [0032] “to ensure that the financial accounting for the gifts received by an organization reflects the data captured and recorded in the gift processing system. Typically this process involves setting up multiple accounts to represent revenue and deposits correctly in the general ledger. These accounts must match the accounts as they are defined in the financial solution (0208) in order for the output from the gift processing system (0203) to be input into the financial solution (0204)”).

Regarding claim 5, the prior art discloses the method of claim 1, wherein the mapping further includes expected payments (see at least paragraph [0317] “An embodiment wherein the DDB comprises a plethora a of the donor ID tokens, the donor ID tokens being individually mapped to an entry in the GOC”).

Regarding claim 6, the prior art discloses the method of claim 1, further comprising:
generating a set of positive and negative Payment Transaction Ledger Entries (PaTLEs) in the ledger database and Pledge Allocation Payment Ledger Entries (PAPLEs) in the ledger database that describe actual payments, allocations, and portions of revenue satisfied by the actual payments (see at least paragraph [0060] “A receivable is setup in the ledger of the participating organization for all gift payments received during the period being reconciled (2404)”).

Regarding claim 7, the prior art discloses the method of claim 1, further comprising:
Reversing one or more recorded revenue records in the ledger database in response to changes in expected revenue based on the actual payment information (see at least paragraph [0032] “recorded in the gift processing system. Typically this process involves setting up multiple accounts to represent revenue and deposits correctly in the general ledger”).


Claims 8-21 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687